Exhibit 10.1
McAFEE, INC.
CHANGE OF CONTROL AND RETENTION AGREEMENT
     This Change of Control and Retention Agreement (the “Agreement”) is made
and entered into by and between David G. DeWalt (the “Employee”) and McAfee,
Inc. (the “Company”), effective as of December 12, 2008 (the “Effective Date”).
RECITALS
     It is possible that the Company may from time to time receive acquisition
proposals by other entities. The Compensation Committee of the Board of
Directors of the Company (the “Committee”) recognizes that consideration of any
such proposals can be a distraction to the Employee and can cause the Employee
to consider alternative employment opportunities. The Committee has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication and objectivity of the
Employee, notwithstanding the possibility, threat or occurrence of a “Change of
Control” (as defined herein) of the Company.
     The Committee believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his or
her employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     The Committee believes that it is imperative to provide the Employee with
certain benefits upon the Employee’s termination of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     This Agreement also consolidates the documentation of severance benefits to
which the Employee may be entitled in the event of the Employee’s termination of
employment with the Company under specified circumstances not in connection with
a Change of Control.
     Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:

1.   Term of Agreement. The term of this Agreement shall commence on the
Effective Date and continue through February 15, 2010. If a Potential Change in
Control Date has occurred prior to the expiration of this Agreement, this
Agreement shall remain in effect until the earliest of:

  (a)   eighteen (18) months after the Change of Control Date, if a Change of
Control has been completed, and automatically terminate following the eighteen
month anniversary of the Change of Control Date, so long as all payments due
under Section 3(c) and 4 of this Agreement have been made; or     (b)   twelve
(12) months after the Potential Change of Control Date if no Change of Control
has been completed; provided, however, that in the event of a protracted
regulatory clearance

 



--------------------------------------------------------------------------------



 



      process with respect to a Potential Change of Control, such term shall be
extended so long as the Company is pursuing the Potential Change of Control in
good faith.

2.   At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as otherwise may be provided specifically under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement, or as may otherwise be available in accordance with the Company’s
established employee plans other than any Employment Agreement. To the extent
the Employee has entered into an employment agreement or other written
employment related document with the Company, its applicability will not be
changed by this Agreement, except with respect to any provisions that provide
for payments or other benefits upon termination of employment.   3.   Severance
Benefits.

  (a)   In addition to the benefits described below, the Employee will be
entitled to receive payment for:

  (i)   Accrued Salary and Vacation. All salary and accrued vacation earned
through the Termination Date, less applicable federal and state withholding.

  (ii)   Expense Reimbursement. Within thirty (30) days of submission of proper
expense reports by the Employee, the Company shall reimburse the Employee for
all expenses incurred by the Employee, consistent with past practices, in
connection with the business of the Company prior to the Employee’s termination
of employment.

  (iii)   Employee Benefits. Benefits, if any, under any 401(k) plan,
nonqualified deferred compensation plan, employee stock purchase plan and other
Company benefit plans under which the Employee may be entitled to benefits,
payable pursuant to the terms of such plans.

  (b)   Involuntary Termination other than for Cause or Resignation for Good
Reason OTHER THAN During the Change of Control Period. If (i) the Employee
resigns his or her employment with the Company (or any parent or subsidiary of
the Company) for “Non-Change of Control Period Good Reason” (as defined herein),
or (ii) the Company (or any parent or subsidiary of the Company) terminates the
Employee’s employment for other than “Cause” (as defined herein), such
termination is not within the period ending eighteen (18) months following a
Change of Control Date (the “Change of Control Period”) and, the Employee
(X) complies with the Company’s sub-certification requirements that have been
implemented to ensure compliance with the Sarbanes Oxley Act 2002 in form and
substance determined by the Company in its complete discretion, and (Y) signs
and does not revoke a standard release of claims with the Company in a form
substantially similar to that attached hereto as Exhibit A (a “Release”), then
the Employee shall receive the following severance benefits from the Company:

  (i)   Severance Payment. The Employee shall receive a lump-sum severance
payment (less applicable tax withholding) equal to twelve (12) months of the
Employee’s Base Salary plus a pro rata fraction of 110% of the Employee’s Base
Salary with the

-2-



--------------------------------------------------------------------------------



 



      fraction determined as the number of days in the year to the date of
termination divided by 365.

  (ii)   Additional Severance Payment. If the Employee is covered by the Company
health care plan, the Employee shall receive a lump sum cash payment equal to
twelve (12) multiplied by the cost of a single month of COBRA coverage at the
rates in effect on the date of termination. If such coverage included the
Employee’s dependents immediately prior to the Employee’s termination of
employment with the Company, such payment shall also include the cost of COBRA
coverage for the Employee’s dependents.     (iii)   Initial Restricted Stock
Unit Acceleration. Employee’s restricted stock unit granted on February 11, 2008
with respect to 125,000 shares of the Company’s stock shall have its vesting
accelerated as of the date of termination so that it is vested to the extent
that it would have been vested if Employee had remained employed through the
one-year anniversary of the date of termination.

  (c)   Involuntary Termination Other than for Cause or Resignation for Good
Reason DURING the Change of Control Period. If within the Change of Control
Period, (i) the Employee resigns his or her employment with the Company (or any
parent or subsidiary of the Company) for “Change of Control Period Good Reason”
(as defined herein), or (ii) the Company (or any parent or subsidiary of the
Company) terminates the Employee’s employment for other than “Cause” (as defined
herein), the Employee’s death or the Employee’s Disability (as defined herein),
and, the Employee (X) complies with the Company’s sub-certification requirements
that have been implemented to ensure compliance with the Sarbanes Oxley Act 2002
in form and substance determined by the Company in its complete discretion, and
(Y) signs and does not revoke a Release, then the Employee shall receive the
following severance benefits from the Company:

  (i)   Severance Payment. The Employee shall receive a lump-sum severance
payment (less applicable tax withholding) equal to twenty four (24) months of
the Employee’s Base Salary plus an amount equal to 200% of his Target Bonus for
the fiscal year in which the Change of Control or the Employee’s termination
occurs, whichever is greater.     (ii)   Equity Awards. All of the Employee’s
then-outstanding equity awards covering shares of the Company’s common stock
(“Equity Awards”) shall vest one hundred percent (100%) as of the date of
termination.     (iii)   Additional Severance Payment. If the Employee is
covered by the Company health care plan, the Employee shall receive a cash
payment equal to twelve (12) multiplied by the cost of a single month of COBRA
coverage at the rates in effect on the date of termination. If such coverage
included the Employee’s dependents immediately prior to the Employee’s
termination of employment with the Company, such payment shall also include the
cost of COBRA coverage for the Employee’s dependents.



-3-



--------------------------------------------------------------------------------



 



  (iv)   Special Termination. Notwithstanding the foregoing, if the Employee’s
employment is terminated by the Company without Cause prior to the Change of
Control Date but on or after a Potential Change of Control Date, then the
Company will provide to the Employee the payments and benefits as provided in
Section 3(c), in lieu of Section 3(b); provided, however, that if the Company
reasonably demonstrates that the Employee’s termination of employment (X) was
not at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control, and (Y) would have occurred absent the Change of
Control, then Section 3(b) shall apply in lieu of Section 3(c). Solely for
purposes of determining the timing of payments and the provision of benefits
under the circumstances described in this Section 3(c)(iv), the Employee’s date
of termination shall be deemed to be the Change of Control Date.

  (d)   Timing of Severance Payments. Other than with respect to the payments
made under Section 3(a), the severance payments to which the Employee is
entitled will be subject to the Employee signing and not revoking the Release
and provided that such Release is effective within sixty (60) days following the
termination of employment. Such payments will be made to the Employee in cash
and in full, not later than seven (7) calendar days after the effective date of
any Release. In the event the termination occurs at a time during the calendar
year where it would be possible for the Release to become effective in the
calendar year following the calendar year in which the Employee’s termination
occurs, any severance that would be considered Deferred Compensation Separation
Benefits (as defined in Section 3(g)) will be paid on the first payroll date to
occur during the calendar year following the calendar year in which such
termination occurs, or such later time as required by the payment schedule
applicable to each payment or benefit, or Section 3(g).     (e)   Voluntary
Resignation; Termination for Cause, Death or Disability. If the Employee’s
employment with the Company terminates (i) voluntarily by the Employee other
than for Good Reason or Disability, (ii) for Cause by the Company, or (iii)
pursuant to the Employee’s death or Disability, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.  
  (f)   Exclusive Remedy. In the event of a termination of the Employee’s
employment, the provisions of this Section 3 are intended to be and are
exclusive and in lieu of any other rights or remedies to which the Employee or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity, or under this Agreement. The Employee shall be entitled to no benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in this Section 3.     (g)   Code
Section 409A.

  (i)   Notwithstanding anything to the contrary in this Agreement, if the
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of the
Employee’s termination (other than due to death) or resignation, then the
severance payable to the Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”)

-4-



--------------------------------------------------------------------------------



 



      that are payable within the first six (6) months following the Employee’s
termination of employment, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
the Employee’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Employee dies following his or her termination but prior
to the six (6) month anniversary of his or her termination, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

  (ii)   Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.     (iii)   Any amount paid under
this Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that do not exceed the Section 409A Limit shall not constitute
Deferred Compensation Separation Benefits for purposes of clause (i) above.
“Section 409A Limit” will mean the lesser of two (2) times: (i) the Employee’s
annualized compensation based upon the annual rate of pay paid to the Employee
during the Employee’s taxable year preceding the Employee’s taxable year of the
Employee’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Employee’s
employment is terminated.     (iv)   The foregoing provisions are intended to
comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The Company and the Employee agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Employee
under Section 409A.

4.   Treatment of Performance-Based Equity. Upon the occurrence of a Change of
Control, all of the Employee’s outstanding Equity Awards scheduled to vest based
on performance shall convert to be awards with time-based vesting. As of the
date of the Change of Control, the awards will be vested as to the extent that
they would have been vested if they had been granted originally with a four year
time-based vesting schedule with annual vesting. The vesting of such Equity
Awards will continue after the Change of Control, assuming continuous service,
based upon the same time-based vesting schedule. To the extent that such Equity
Awards are not fully vested at the 18-month anniversary of the Change of
Control, on such 18 month anniversary they will be 100% vested. The acceleration

-5-



--------------------------------------------------------------------------------



 



    provisions of Section 3 will govern any terminations of employment prior to
the 18-month anniversary of the Change of Control.

5.   Golden Parachute Excise Tax Best Results. In the event that the severance
and other benefits provided for in this agreement or otherwise payable to the
Employee (X) constitute “parachute payments” within the meaning of Code
Section 280G, and (Y) would be subject to the excise tax imposed by Section 4999
of the Code, then such benefits shall be either:

  (a)   delivered in full, or     (b)   delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income and employment taxes
and the excise tax imposed by Section 4999, results in the receipt by the
Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Employee otherwise agree in
writing, the determination of the Employee’s excise tax liability and the amount
required to be paid under this Section 5 shall be made in writing by a
nationally-recognized independent accounting firm selected by the Company (the
“Accountants”). For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. Any reduction in payments and/or benefits
required by this Section 5 shall occur in the following order: (1) reduction of
cash payments; (2) reduction of acceleration of vesting of equity awards; and
(3) reduction of other benefits paid to the Employee. In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for the
Employee’s equity awards.

6.   Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

  (a)   Base Salary. Base Salary means:

  (i)   with respect to payments set forth in Section 3(c) above, the rate of
annual base salary paid to the Employee immediately prior to a Change of
Control, provided that such amount shall in no event be less than the highest
rate of annual base salary paid to the Employee during the one (1) year period
immediately prior to the Change of Control; or     (ii)   with respect to
payments set forth in Section 3(b) above, the rate of annual base salary paid to
the Employee immediately prior to the termination of the Employee’s employment,
provided that such amount shall in no event be less than the highest rate of
annual base salary paid to the Employee during the one (1) year period
immediately prior to the termination of employment.

  (b)   Cause. Cause means:

-6-



--------------------------------------------------------------------------------



 



  (i)   The Employee’s commission of an act of material fraud or dishonesty
against the Company;     (ii)   Any intentional refusal or willful failure to
carry out the reasonable instructions of the Chief Executive Officer or the
Board of Directors;     (iii)   The Employee’s conviction of, guilty plea or “no
contest” plea to a felony or to a misdemeanor involving moral turpitude. Moral
turpitude means so extreme a departure from ordinary standards of honesty, good
morals, justice, or ethics as to be shocking to the moral sense of the
community;     (iv)   The Employee’s gross misconduct in connection with the
performance of his or her duties;     (v)   The Employee’s improper disclosure
of confidential information or violation of material Company policy or the
Company code of ethics;     (vi)   The Employee’s breach of his or her fiduciary
duty to the Company; or     (vii)   The Employee’s failure to cooperate with the
Company in any investigation or formal proceeding or the Employee being found
liable in a Securities and Exchange Commission enforcement action or otherwise
being disqualified from serving in his or her role.

  (c)   Change of Control. Change of Control means the occurrence of any of the
following, in one or a series of related transactions:

  (i)   Change in ownership of the Company;     (ii)   Change in effective
control of the Company; or     (iii)   Change in the ownership of a substantial
portion of the Company’s assets (with an asset value change in ownership
exceeding more than 50% of the total gross fair market value replacing the 40%
default rule);

      all as defined under Code Section 409A and the final Treasury Regulations
thereunder.

  (d)   Change of Control Date. Change of Control Date means the date on which a
Change of Control occurs.     (e)   Disability. Disability means:

  (i)   the Employee has been incapacitated by bodily injury, illness or disease
so as to be prevented thereby from engaging in the performance of the Employee’s
duties;     (ii)   such total incapacity shall have continued for a period of
six (6) consecutive months; and     (iii)   such incapacity will, in the opinion
of a qualified physician, be permanent and continuous during the remainder of
the Employee’s life.



-7-



--------------------------------------------------------------------------------



 



  (f)   Change of Control Period Good Reason. During the Change of Control
Period, Good Reason means any of the following that occur without the Employee’s
consent:

  (i)   a material reduction of the Employee’s Base Salary below the amount set
forth in his or her offer letter agreement or as increased during the course of
his or her employment with the Company;     (ii)   a material reduction in the
Employee’s Target Bonus below the amount set forth in the offer letter agreement
or as increased during the course of his or her employment with the Company;    
(iii)   a material reduction in the Employee’s duties, authority, reporting
relationship or responsibilities, including:

  (1)   the assignment of responsibilities, duties, reporting relationship or
position that are not at least the substantial functional equivalent of the
Employee’s position occupied immediately preceding the Change of Control,
including the assignment of responsibilities, duties, reporting relationship or
position that are not in a substantive area that is consistent with the
Employee’s experience and the position occupied prior to the Change of Control;
or     (2)   a material diminution in the budget and number of subordinates over
which the Employee retains authority;

  (iv)   requiring the Employee to relocate to a location more than thirty-five
(35) miles from his or her then current office location;     (v)   material
violation of material term of any employment, severance, or change of control
agreement between the Employee and the Company; or     (vi)   failure by
successor entity to assume agreement.

      provided, however, that Good Reason shall not exist unless the Employee
has provided the Company with written notice of the purported grounds for such
Good Reason within ninety (90) days of its initial existence and such purported
grounds, after good faith negotiations, are not cured within thirty (30) days of
the Company’s receipt of such written notice.

  (g)   Non-Change of Control Period Good Reason. Other than during the Change
of Control Period, Good Reason means any of the following that occur without the
Employee’s consent:

  (i)   a material reduction of the Employee’s Base Salary below the amount set
forth in his or her offer letter agreement or as increased during the course of
his or her employment with the Company, excluding any reduction generally
applicable to senior executives;     (ii)   a material reduction in the
Employee’s Target Bonus below the amount set forth in his or her offer letter
agreement or as increased during the course of employment with the Company,
excluding any reduction generally applicable to senior executives;     (iii)   a
material reduction in the Employee’s title;



-8-



--------------------------------------------------------------------------------



 



  (iv)   a material reduction in the Employee’s duties or responsibilities; or  
  (v)   requiring the Employee to relocate to a location more than thirty-five
(35) miles from his or her then current office location,

      provided, however, that Good Reason shall not exist unless the Employee
has provided the Company with written notice of the purported grounds for such
Good Reason within ninety (90) days of its initial existence and such purported
grounds, after good faith negotiations, are not cured within thirty (30) days of
the Company’s receipt of such written notice.

  (h)   Potential Change of Control. Potential Change of Control means the
earliest to occur of

  (i)   the execution of a definitive agreement or letter of intent, in which
the consummation of the transactions described would result in a Change of
Control;     (ii)   the approval by the Board of a transaction or series of
transactions, the consummation of which would result in a Change of Control; or
    (iii)   the public announcement of a tender offer for the Company’s voting
stock, the completion of which would result in a Change of Control;

      provided, that no such event shall be a “Potential Change of Control”
unless

  (iv)   in the case of any agreement or letter of intent described in clause
(i), the transaction described therein is subsequently consummated by the
Company and the other party or parties to such agreement or letter of intent and
thereupon constitutes a “Change of Control”;     (v)   in the case of any
Board-approved transaction described in clause (ii), the transaction so approved
is subsequently consummated and thereupon constitutes a “Change of Control”; or
    (vi)   in the case of any tender offer described in clause (iii), such
tender offer is subsequently completed and such completion thereupon constitutes
a “Change of Control”.

  (i)   Potential Change of Control Date. Potential Change of Control Date means
the date on which a Potential Change of Control occurs.     (j)   Target Bonus.
Target Bonus means the bonus amount (percentage multiplied by salary or dollar
figure) established for the Employee by the Compensation Committee or other
party with the authority to establish such bonus amount.

7.   Successors.

  (a)   The Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise), shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business

-9-



--------------------------------------------------------------------------------



 



      and/or assets which executes and delivers the assumption agreement
described in this Section 7(a) or which becomes bound by the terms of this
Agreement by operation of law.

  (b)   The Employee’s Successors. The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8.   Notice.

  (a)   General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by registered mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid, or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Employee, at his or her last known residential address,
and (ii) if to the Company, at the address of its principal corporate offices
(attention: General Counsel), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.     (b)   Notice of Termination. Any
termination by the Company for Cause or resignation by the Employee voluntarily
or for Good Reason shall be communicated by a notice of termination to the other
party hereto given in accordance with Section 8(a) of this Agreement. Such
notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date (which shall be not more than thirty
(30) days after the giving of such notice). The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.

9.   Miscellaneous Provisions.

  (a)   Confidentiality. The Employee shall retain in confidence under the
conditions of the Company’s confidentiality agreement with the Employee any
proprietary or other confidential information known to the Employee concerning
the Company and its business so long as such information is not publicly
disclosed and disclosure is not required by an order of any governmental body or
court. If required, the Employee shall return to the Company any memoranda,
documents or other materials proprietary to the Company. The Employee shall be
specifically required to continue to comply with the terms of any Employee
Inventions and Proprietary Rights Assignment Agreement including its provisions
regarding the use of the Company’s trade secrets and/or confidential information
to directly or indirectly request, induce or attempt to influence any past,
current or future customer of the Company, or any current or future supplier of
goods or services to the Company, to avoid, curtail or cancel any business it
transacts with the Company and such agreement is hereby incorporated by
reference.

-10-



--------------------------------------------------------------------------------



 



  (b)   Non-Solicitation. While employed by the Company and for a period of two
(2) years following the termination of such employment after a Change of
Control, the Employee shall not directly or indirectly request, induce or
attempt to influence any current or future employee of, or independent
contractor or consultant to, the Company to terminate his or her employment with
or services to the Company.     (c)   The Employee acknowledges that a breach of
any of the covenants contained in Sections 9(a) and (b) may result in material
irreparable injury to the Company for which there is no adequate remedy at law,
that it may not be possible to measure damages for such injuries precisely and
that, in the event of such a breach, any payments remaining under the terms of
this Agreement shall cease and the Company may be entitled to obtain a
restraining order and/or an injunction restraining the Employee from engaging in
activities prohibited by these Sections 9(a) and (b) or such other relief as may
be required to specifically enforce any of the covenants in these Sections 9(a)
and (b). This Section 9(c) shall survive any termination of this Agreement.    
(d)   Conflict in Benefits; Nonduplication of Benefits.

  (i)   No Limitation of Regular Benefit Plans. Except as provided in
Section 9(d)(ii) below, this Agreement is not intended to and shall not affect,
limit or terminate any plans, programs, or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including, without limitation, the Company’s stock option plans.    
(ii)   Nonduplication of Benefits. The Employee may not accumulate cash
severance payments, and/or equity vesting under both this Agreement and another
plan or policy of the Company. If the Employee has any other binding written
agreement with the Company which provides that upon a termination of employment
or change of control the Employee shall receive termination or change of control
benefits, then the Employee’s execution of this Agreement is a complete and
unconditional waiver of such rights to such benefits. If the Employee is
entitled to any payments or benefits by operation of a statute or government
regulations, any severance payable pursuant to this Agreement will be reduced by
such payments or benefits.

  (e)   No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.
    (f)   Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.     (g)   Headings. All captions and section
headings used in this Agreement are for convenient reference only and do not
form a part of this Agreement.     (h)   Entire Agreement. This Agreement
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties, and

-11-



--------------------------------------------------------------------------------



 



      shall specifically supersede any severance payment provisions of any Offer
Letter entered into between the Employee and Company, and this Agreement with
respect to the subject matter hereof.

  (i)   No Oral Modification. This Agreement may only be amended in writing
signed by the Employee and the Chair of the Compensation Committee of the
Company’s board of directors or his or her designee.     (j)   Choice of Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California. The Superior Court of
Santa Clara County and/or the United States District Court for the Northern
District of California shall have exclusive jurisdiction and venue over all
controversies in connection with this Agreement. Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof in such jurisdiction, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.     (k)   Arbitration. Any dispute, controversy or claim
between the parties arising out of or relating to this Agreement (whether based
in contract or tort, in law or equity), or any breach or asserted breach
thereof, shall be determined and settled exclusively by arbitration in San Jose,
California, in accordance with the rules for dispute resolution of JAMS.
Judgment on the award may be entered in any court of competent jurisdiction.
Notwithstanding this Section 9(k), the parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or provisional relief as may be necessary, without breach of
this Agreement and without abridgment of the powers of the arbitrator. The
parties hereby submit themselves to the Superior Court of California in and for
the County of Santa Clara as the sole and exclusive venue for the purpose of
enforcing this Agreement. This Section 9(k) shall survive any termination of
this Agreement.     (l)   Severability. The invalidity or unenforceability of
any provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.     (m)   Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.    
(n)   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

                      McAFEE, INC.     DAVID G. DEWALT 
 
                   
By:
  /s/ Leslie G. Denend        Signature:    /s/ David G. DeWalt       
 
                 
 
                   
Title:
  Director        Date:   1/17/09     
 
                   
 
                   
Date:
  1-26-09                 
 
                   

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
McAFEE, INC.
RELEASE OF CLAIMS
     This Release of Claims (“Agreement”) is made by and between McAfee, Inc.
(the “Company”), and                                          (“Employee”).
     WHEREAS, Employee has agreed to enter into a release of claims in favor of
the Company upon certain events specified in the Change of Control and Retention
Agreement by and between Company and Employee (the “Change of Control
Agreement”);
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Parties hereby agree as follows:
     1. Termination. Employee’s employment from the Company terminated on
                                        .
     2. Confidential Information. Employee shall retain in confidence under the
conditions of the Company’s confidentiality agreement with Employee any
proprietary or other confidential information known to Employee concerning the
Company and its business so long as such information is not publicly disclosed
and disclosure is not required by an order of any governmental body or court. If
required, Employee shall return to the Company any memoranda, documents or other
materials proprietary to the Company. Employee shall be specifically required to
continue to comply with the terms of any Employee Inventions and Proprietary
Rights Assignment Agreement and such agreement is hereby incorporated by
reference.
     3. Payment of Salary. Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee.
     4. Release of Claims. Except as set forth in the last paragraph of this
Section 4, Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee, on behalf of him- or herself, and Employee’s respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,
          (a) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          (b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

A-1



--------------------------------------------------------------------------------



 



          (c) any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code section 201, et seq. and section 970, et seq. and
all amendments to each such Act as well as the regulations issued thereunder;
          (e) any and all claims for violation of the federal, or any state,
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
          (g) any and all claims for attorneys’ fees and costs.
     Employee agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due Employee
under the Change of Control and Retention Agreement. Nothing in this Agreement
waives Employee’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.
     5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that Employee is waiving and releasing any rights Employee may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that Employee has been advised by this writing that (a) Employee
should consult with an attorney prior to executing this Agreement; (b) Employee
has at least twenty-one (21) days within which to consider this Agreement;
(c) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.
     6. Civil Code Section 1542. Employee represents that Employee is not aware
of any claims against the Company other than the claims that are released by
this Agreement. Employee acknowledges that Employee has been advised by legal
counsel and is familiar with the provisions of California Civil Code 1542,
below, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN

A-2



--------------------------------------------------------------------------------



 



HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
          Employee, being aware of said code section, agrees to expressly waive
any rights Employee may have thereunder, as well as under any statute or common
law principles of similar effect.
     7. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Employee also represents that Employee does not intend to
bring any claims on Employee’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein.
     8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Employee hereby waives
any right, or alleged right, of employment or re-employment with the Company.
     9. No Cooperation. Employee agrees that Employee will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
     10. No Admission of Liability. No action taken by the Company, either
previously or in connection with this Agreement shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims heretofore made, or
(b) an acknowledgment or admission by the Company of any fault or liability
whatsoever to the Employee or to any third party.
     11. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     12. Authority. Employee represents and warrants that Employee has the
capacity to act on Employee’s own behalf and on behalf of all who might claim
through him to bind them to the terms and conditions of this Agreement.
     13. No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     14. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     15. Entire Agreement. This Agreement, along with the Change of Control
Agreement, the Employee Inventions and Proprietary Rights Assignment Agreement,
and Employee’s written Equity Award agreements with the Company, represents the
entire agreement and understanding between the Company and Employee concerning
Employee’s separation from the Company.

A-3



--------------------------------------------------------------------------------



 



     16. No Oral Modification. This Agreement may only be amended in writing
signed by Employee and the Chair of the Compensation Committee of the Company’s
board of directors or his or her designee.
     17. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California
and its enforceability shall be subject to Section 9(k) of the Change of Control
Agreement.
     18. Effective Date. This Agreement is effective eight (8) days after it has
been signed by both Parties.
     19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     20. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have had the opportunity of being represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

             
 
          McAFEE, INC.
 
           
Dated:                     , 20  
      By  
 
 
           
 
                                                  , an individual
 
           
Dated:                     , 20  
         
 

A-5